MEMORANDUM FILED
BOOTH (JOHN RUFUS), J.
The defendant demurs to the plaintiff’s complaint upon three grounds. The third was abandoned upon argument. The first and second grounds, in substance, seek to attack the complaint for failure to allege a compliance with Section 5080 of the General Statutes and notice of the foreclosure proceedings to the defendant in accordance with certain statutory provisions of the State of *99New York.
It is conceded that the Connecticut statute does not bar the right but rather the remedy. It is therefore on the same footing as the statute of limitations which, under our procedure, must be specially pleaded. (See Practice Book, Section 104.)
A failure to comply with the provisions of the New York statutes if, affecting the cause of action here, should also be set up by way of answer, in view of the presumption attaching to judgments rendered in foreign courts. Neither of these grounds form a proper basis for the demurrer, which is therefore overruled.